 

Exhibit 10.3

 

GP NURMENKARI INC.

22 ELIZABETH STREET SONO SQUARE SUITE 1J

NORWALK, CT 06854

TEL: 212-447-5550

Member: FINRA & SIPC

 

PLACEMENT AGENCY AGREEMENT

 

December 17, 2018

 

Mr. Robert Weinstein

Chief Financial Officer

Neurotrope, Inc.

1185 Avenue of the Americas 3rd Floor

New York NY 10036

 

Re:Neurotrope, Inc.

 

Dear Mr. Weinstein:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which GP
Nurmenkari Inc., a registered broker-dealer and member of the Financial Industry
Regulatory Authority (“FINRA”) (hereinafter referred to as the “Placement
Agent”), shall be engaged by Neurotrope Inc., a publicly traded Nevada
corporation (hereinafter referred to as the “Company”), to act as Placement
Agent in connection with the registered direct offering (the “Offering”) of the
securities of the Company referred to below (the “Securities”) directly to
various investors (each, an “Investor” and, collectively, the “Investors”). The
Closing (as defined below) of the Offering will be conditioned upon certain
conditions described herein.

 

1.           Appointment of Placement Agent.

 

(a)          On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement, the Placement Agent shall be the Placement Agent, during the
Offering Period (as defined in Section 3(b) below), in connection with the
offering and sale by the Company of the Securities pursuant to the Company's
registration statement on Form S-3 (File No. 333-217089), with the terms of the
Offering to be subject to market conditions and negotiations between the
Company, the Placement Agent and the Investors. The Placement Agent may offer
the Securities through other broker-dealers who are FINRA members (collectively,
the “Sub Agents”) and may reallow all or a portion of the Placement Agent’s
Broker Compensation (as defined in Sections 3(a) and 3(b) below) it receives to
such other Sub Agents or pay a finders or consultant fee as allowed by
applicable law. On the basis of such representations and warranties and subject
to such terms and conditions, the Placement Agent hereby accepts such
appointment and agrees to perform the services hereunder diligently and in good
faith and in a professional and businesslike manner and in compliance with
applicable law and to use its reasonable best efforts to assist the Company in
finding subscribers of the Securities. The Placement Agent has no obligation to
purchase any of the Securities or sell any Securities. Unless sooner terminated
in accordance with this Agreement, the engagement of the Placement Agent
hereunder shall continue until the later of the Termination Date or the Final
Closing (as defined below). The Offering is currently anticipated to be the
registered direct offering of Units (“Units”), with each Unit consisting of (i)
one share of the Company’s Common Stock, par value $0.0001 (each, a “Share”) and
(ii) one warrant exercisable for a period of five (5) years to purchase one
share of Common Stock with an above market exercise price per share (each, a
“Warrant” and collectively with the Shares, the “Securities”). The Offering is
for a maximum of gross proceeds of Twenty-five Million Dollars ($25,000,000)
(the “Maximum Offering”). The offering price will be above market per Unit in an
amount equal to the lesser of (1) the average closing market price of the Common
Stock for the last five (5) consecutive trading days ending on the close of
trading day immediately preceding the entry into the binding securities purchase
agreement plus 1/8 of one point (or $0.125), or (2) the closing market price of
the Common Stock on the trading day immediately preceding the entry into the
binding securities purchase agreement plus 1/8 of one point (or $0.125) (the
“Purchase Price”).

 

Placement Agency Agreement (PIPE)Page 1

 

 

(b)          Placement of the Securities by the Placement Agent will be made on
a reasonable best efforts basis. The Company agrees and acknowledges that the
Placement Agent is not acting as underwriter with respect to the Offering and
the Company shall determine the purchasers in the Offering in its sole
discretion. The Securities will be offered by the Company to potential
subscribers, which may include related parties of the Placement Agent or the
Company through December 17, 2018, (the “Offering Period”). The date on which
the Offering is terminated shall be referred to as the “Termination Date”. The
Closing of the Offering may be held up to four days after the Termination Date.

 

(c)          The offering of Securities will be made by the Placement Agent on
behalf of the Company solely pursuant to the Securities Purchase Agreement and
the Exhibits to the Securities Purchase Agreement, including, but not limited
to, and to the extent applicable, a Summary Term Sheet, the Warrant and any
documents, agreements, supplements and additions thereto (collectively, the
“Subscription Documents”), which at all times will be in form and substance
reasonably acceptable to the Company and the Placement Agent and their counsel
and contain such legends and other information as the Company and the Placement
Agent and their counsel, may, from time to time, deem necessary and desirable to
be set forth therein.

 

(d)          With respect to the Offering, the Company shall provide the
Placement Agent, on terms set forth herein, the right to offer all of the
available Securities being offered during the Offering Period (subject to prior
offer and sale of some of the Securities, if applicable). It is understood that
no sale shall be regarded as effective unless and until accepted by the Company.
The Company may, in its sole discretion, accept or reject, in whole or in part,
any prospective investment in the Securities or allot to any prospective
subscriber less than the number of Securities that such subscriber desires to
purchase. Purchases of Securities may be made by the Placement Agent and any
selected sub-dealers and their respective officers, directors, employees and
affiliates and by the officers, directors, employees and affiliates of the
Company (collectively, the “Affiliates”) for the Offering and such purchases
will be made by the Affiliates based solely upon the same information that is
provided to the Investors in the Offering.

 

2.           Representations, Warranties and Covenants.

 

A.           Representations, Warranties and Covenants of the Company. Except as
set forth in the Prospectus or the Prospectus Supplement, including the
documents incorporated by reference therein, the Company hereby represents and
warrants to the Placement Agent that each of the representations and warranties
contained in this Section 2 is true in all respects as of the date hereof and
will be true in all respects as of the Closing Date and any subsequent Closing
Dates, as defined under Section 4(e). In addition to the representations and
warranties set forth herein, the Placement Agent and any Sub Agents shall be
entitled to rely upon the representations and warranties made or given by the
Company to any acquirer of Securities in the Offering in any agreement,
certificate, legal opinion or otherwise in connection with an Offering. For
purposes of this Section 2(A), the term Company includes all of the Company’s
subsidiaries (if any).

 

Placement Agency Agreement (PIPE)Page 2

 

 

(a)          The Company has filed with the Securities and Exchange Commission
(the “SEC”) the Registration Statement (as defined below) under the Securities
Act of 1933, as amended (the “Securities Act”), which became effective on April
21, 2017, for the registration under the Securities Act of the Securities.
Following the determination of pricing among the Company and the prospective
Investors introduced to the Company by Placement Agent, the Company will file
with the SEC pursuant to Rule 424(b) under the Securities Act, and the Rules and
Regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a final prospectus supplement relating to the placement of the
Securities, their respective pricings and the plan of distribution thereof and
will advise the Placement Agent of all further information (financial and other)
with respect to the Company required to be set forth therein. Such registration
statement, at any given time, including the exhibits thereto filed at such time,
as amended at such time, is hereinafter called the “Registration Statement”;
such prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the amended or supplemented form
of prospectus, in the form in which it will be filed with the SEC pursuant to
Rule 424(b) (including the Base Prospectus as so amended or supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were or are filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus or the
Prospectus Supplement (and all other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus or the Prospectus Supplement, as the
case may be. The Company has not received any notice that the SEC has issued or
intends to issue a stop order suspending the effectiveness of the Registration
Statement or the use of the Base Prospectus or the Prospectus Supplement or
intends to commence a proceeding for any such purpose. The Shares, and the
shares issued upon the exercise of the Warrants will be quoted on the OTCQB or
the Nasdaq Stock Market (the “Principal Market”). The Company has taken no
action designed to, or likely to have the effect of, terminating the quotation
of the Common Stock on the Principal Market. The Company, on the Closing Date,
will be in compliance with all of the then-applicable requirements for continued
quotation of the Common Stock on the Principal Market.

 

(b)          The Subscription Documents, as prepared and contemplated by the
Company, will not and do not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. To the knowledge of the Company, none of the statements,
documents, certificates or other items made, prepared or supplied by the Company
with respect to the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances in
which they were made. There is no fact which the Company has not disclosed in
the Subscription Documents or which is not disclosed in the filings (the “SEC
Filings”) that the Company makes with the SEC and of which the Company is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement and the other Subscription Documents (the “Company Material Adverse
Effect”). Notwithstanding anything to the contrary herein, the Company makes no
representation or warranty with respect to any estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and other forecasts and plans) that may have been
delivered to the Placement Agent or its representatives, except that such
estimates, projections and other forecasts and plans have been prepared in good
faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation. Other than the
Company’s SEC Filings, the Company has not distributed and will not distribute
prior to the Closing any offering material in connection with the offering and
sale of the Securities, unless such offering materials are provided to the
Placement Agent prior to or simultaneously with such delivery to the offerees of
the Securities.

 

Placement Agency Agreement (PIPE)Page 3

 

 

(c)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and is qualified and in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities Purchase Agreement
substantially in the form made part of the Subscription Documents (the
“Securities Purchase Agreement”), the form of Warrant substantially in the form
made part of the Subscription Documents (the “Warrant”), and the other
agreements, if any, contemplated by the Offering (this Agreement, Securities
Purchase Agreement, the Warrant and the other agreements contemplated hereby
that the Company is required to execute and deliver are collectively referred to
herein as the “Company Transaction Documents”) and subject to necessary Board
and stockholder approvals, to issue, sell and deliver the Shares and the shares
of Common Stock issuable upon exercise of the Warrants and the Broker Warrants
(as hereinafter defined) (the shares of Common Stock issuable upon exercise of
the Warrants and the Broker Warrants are hereinafter referred to collectively as
the “Warrant Shares”) and to make the representations in this Agreement accurate
and not misleading. Prior to the Closing, as defined under Section 4(e), each of
the Company Transaction Documents and the Offering will have been duly
authorized. This Agreement has been duly authorized, executed and delivered and
constitutes, and each of the other Company Transaction Documents, upon due
execution and delivery, will constitute, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms (i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

(d)          None of the execution and delivery of or performance by the Company
under this Agreement or any of the other Company Transaction Documents or the
consummation of the transactions in this Agreement or in the Subscription
Documents (including the issuance and sale of the Shares, the issuance of the
Warrants or the issuance of the Warrants Shares conflicts with or violates, or
causes a default under (with our without the passage of time or the giving of
notice), or will result in the creation or imposition of, any lien, charge or
other encumbrance upon any of the assets of the Company under any agreement,
evidence of indebtedness, joint venture, commitment or other instrument to which
the Company is a party or by which the Company or its assets may be bound, any
statute, rule, law or governmental regulation applicable to the Company, or any
term of the Article of Incorporation as in effect on the date hereof or any
closing date for the Offering (the “Articles of Incorporation”) or By-Laws as in
effect on the date hereof or any closing date for the Offering (the “By-Laws”)
of the Company, or any license, permit, judgment, decree, order, statute, rule
or regulation applicable to the Company or any of its assets, except in the case
of a conflict, violation, lien, charge or other encumbrance (except with respect
to the Company’s Articles of Incorporation or By-Laws) which would not, or could
not reasonably be expected to, have a Company Material Adverse Effect. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Shares, the
Warrants, the Broker Warrants and the Warrant Shares by the Company pursuant to
this Agreement, other than such as have been made or obtained and that remain in
full force and effect, and except for the filing of a Form D or any filings
required to be made under state securities laws, which shall be timely filed by
the Company.

 

Placement Agency Agreement (PIPE)Page 4

 

 

(e)          The Company’s financial statements, together with the related
notes, if any, included in the Subscription Documents or the Company’s SEC
Filings, present fairly, in all material respects, the financial position of the
Company as of the dates specified and the results of operations for the periods
covered thereby. Such financial statements and related notes were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods indicated, except that the
unaudited financial statements omit full notes, and except for normal year-end
adjustments. If the financials for the Company are unaudited financial
statements, it will state such clearly on the financials. During the period of
engagement of the Company’s independent certified public accountants, there have
been no disagreements between the accounting firm and the Company on any matters
of accounting principles or practices, financial statement disclosure or
auditing scope or procedures. The Company has made and kept books and records
and accounts which are in reasonable detail and which fairly and accurately
reflect the activities of the Company in all material respects, subject only to
year-end adjustments. Except as set forth in such financial statements or
otherwise disclosed in the Subscription Documents, the Company’s senior
management has no knowledge of any material liabilities of any kind, whether
accrued, absolute or contingent, or otherwise, and subsequent to the date of the
Subscription Documents and prior to the date of the Closing, it shall not enter
into any material transactions or commitments without promptly thereafter
notifying the Placement Agent and the purchasers in the Offering in writing of
any such material transaction or commitment. The other financial and statistical
information with respect to the Company and any pro forma information and
related notes included in the SEC Filings present fairly the information shown
therein on a basis consistent with the financial statements of the Company
included in the SEC Filings. Except as disclosed in the Subscription Documents,
the Company does not know of any facts, circumstances or conditions which could
materially adversely affect its operations, earnings or prospects that have not
been fully disclosed in the financial statements appearing in the SEC Filings or
other financial statements appearing in the SEC Filings or other documents or
information provided by the Company.

 

(f)          Immediately prior to the Closing, the Shares, the Warrants, the
shares underlying the Warrants (“Warrant Shares”), the Broker Warrants and the
Shares underlying the Broker Warrants (“Broker Warrant Shares”) will have been
duly authorized and, when issued and delivered against payment therefor as
provided in the Company Transaction Documents, will be validly issued, fully
paid and nonassessable. No holder of any of the Shares, Warrants Shares or
Broker Warrant Shares will be subject to personal liability solely by reason of
being such a holder, and except as described in the Subscription Documents, none
of the Shares, Warrants, Warrant Shares, Broker Warrants or Broker Warrant
Shares will be subject to preemptive or similar rights of any stockholder or
security holder of the Company or an adjustment under the antidilution or
exercise rights of any holders of any outstanding shares of capital stock,
options, warrants or other rights to acquire any securities of the Company.
Immediately prior to the Closing, a sufficient number of authorized but unissued
shares of Common Stock will have been reserved for issuance upon the exercise of
the Warrants and the Brokers Warrants.

 

Placement Agency Agreement (PIPE)Page 5

 

 

(g)          Except as described in the Subscription Documents, the Prospectus
and/or the Company’s SEC Filings and for the Warrants, and as of the date of
each Closing: (i) there will be no outstanding options, stock subscription
agreements, warrants or other rights permitting or requiring the Company or
others to purchase or acquire any shares of capital stock or other equity
securities of the Company or to pay any dividend or make any other distribution
in respect thereof; (ii) there will be no securities issued or outstanding which
are convertible into or exchangeable for any of the foregoing and there are no
contracts, commitments or understandings, whether or not in writing, to issue or
grant any such option, warrant, right or convertible or exchangeable security;
(iii) no Securities of the Company or other securities of the Company are
reserved for issuance for any purpose; (iv) there will be no voting trusts or
other contracts, commitments, understandings, arrangements or restrictions of
any kind with respect to the ownership, voting or transfer of shares of stock or
other securities of the Company, including, without limitation, any preemptive
rights, rights of first refusal, proxies or similar rights, and (v) no person
prior to the execution of this Agreement by the Company holds a right to require
the Company to register any securities of the Company under the Act or to
participate in any such registration. Immediately prior to the Closing, the
issued and outstanding shares of capital stock of the Company will conform in
all material respects to all statements in relation thereto contained in the
Company’s SEC Filings and the Company’s SEC Filings describe all material terms
and conditions thereof. All issuances by the Company of its securities have been
issued pursuant to either a current effective registration statement under the
Securities Act or an exemption from registration requirements under the Act, and
were issued in accordance with any applicable Federal and state securities laws.

 

(h)          Except as described in the Subscription Documents, the Prospectus
and/or the Company’s SEC Filings, the Company has no subsidiaries and does not
own any equity interest and has not made any loans or advances to or guarantees
of indebtedness to any person, corporation, partnership or other entity and is
not a party to any joint venture. The Company’s subsidiaries are duly
incorporated or organized, validly existing and in good standing under the laws
of their jurisdiction of incorporation or organization and have all requisite
power and authority to carry on their business as now conducted. Such
subsidiaries are duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on their respective business or properties. All of the
outstanding capital stock or other voting securities of such subsidiaries are
owned by the Company, directly or indirectly, free and clear of any liens,
claims, or encumbrances. The conduct of business by the Company as presently and
proposed to be conducted is not subject to continuing oversight, supervision,
regulation or examination by any governmental official or body of the United
States, or any other jurisdiction wherein the Company conducts or proposes to
conduct such business, except as described in the Subscription Documents and/or
the Company’s SEC Filings and except as such regulation is applicable to US
public companies and commercial enterprises generally. The Company has obtained
all material licenses, permits and other governmental authorizations necessary
to conduct its business as presently conducted. The Company has not received any
notice of any violation of, or noncompliance with, any federal, state, local or
foreign laws, ordinances, regulations and orders (including, without limitation,
those relating to environmental protection, occupational safety and health,
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, would have a Company
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which could give rise to such a notice.

 

(i)          Except as described in the Subscription Documents, the Prospectus
and/or the Company’s SEC Filings, no default by the Company or, to the knowledge
of the Company, any other party, exists in the due performance under any
material agreement to which the Company is a party or to which any of its assets
is subject (collectively, the “Company Agreements”). The Company Agreements, if
any, disclosed in the Subscription Documents and/or the Company’s SEC Filings
are the only material agreements to which the Company is bound or by which its
assets are subject, are accurately described in the Subscription Documents
and/or the Company’s SEC Filings and are in full force and effect in accordance
with their respective terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.

 

Placement Agency Agreement (PIPE)Page 6

 

 

(j)           Subsequent to the respective dates as of which information is
given in the Subscription Documents, the Company has operated its business in
the ordinary course and, except as may otherwise be set forth in the
Subscription Documents or the Company’s SEC Filings, there has been no: (i)
Company Material Adverse Effect; (ii) material transaction otherwise than in the
ordinary course of business consistent with past practice; (iii) issuance of any
securities (debt or equity) or any rights to acquire any such securities other
than pursuant to equity incentive plans approved by its Board of Directors; (iv)
damage, loss or destruction, whether or not covered by insurance, with respect
to any material asset or property of the Company; or (v) agreement to permit any
of the foregoing.

 

(k)          Except as set forth in the Subscription Documents, the Prospectus
and/or the Company’s SEC Filings, there are no actions, suits, claims, hearings
or proceedings pending before any court or governmental authority or, to the
knowledge of the Company, threatened, against the Company, or involving its
assets or any of its officers or directors (in their capacity as such) which,
(i) if determined adversely to the Company or such officer or director, could
reasonably be expected to have a Company Material Adverse Effect or adversely
affect the transactions contemplated by this Agreement or the Company
Transaction Documents (as defined in this Agreement) or the enforceability
hereof or (ii) would be required to be disclosed in the Company’s Annual Report
on Form 10-K under the requirements of Item 103 of Regulation S-K. The Company
is not subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

(l)           The Articles of Incorporation and By-laws of the Company are true,
correct and complete copies of the certificate of incorporation and bylaws of
the Company, as in effect on the date hereof. Any subsequent amendments to the
certificate of incorporation or bylaws will be provided promptly to the
Placement Agent and Investors in the Offering. The Company is not: (i) in
violation of its Articles of Incorporation or By-Laws; (ii) in default of any
contract, indenture, mortgage, deed of trust, note, loan agreement, security
agreement, lease, alliance agreement, joint venture agreement or other
agreement, license, permit, consent, approval or instrument to which the Company
is a party or by which it is or may be bound or to which any of its assets may
be subject, the default of which could reasonably be expected to have a Company
Material Adverse Effect; (iii) in violation of any statute, rule or regulation
applicable to the Company, the violation of which would have a Company Material
Adverse Effect; or (iv) in violation of any judgment, decree or order of any
court or governmental body having jurisdiction over the Company and specifically
naming the Company, which violation or violations individually, or in the
aggregate, could reasonably be expected to have a Company Material Adverse
Effect.

 

(m)          Except as disclosed in the Subscription Documents and/or the
Company’s SEC Filings, as of the date of this Agreement, no current or former
stockholder, director, officer or employee of the Company, nor, to the knowledge
of the Company, any affiliate of any such person is presently, directly or
indirectly through his/her affiliation with any other person or entity, a party
to any loan from the Company or any other transaction (other than as an
employee) with the Company.

 

(n)          Except as described in the Prospectus Supplement, the Company is
not obligated to pay, and has not obligated the Placement Agent to pay, a
finder’s or origination fee in connection with the Offering other than to the
Placement Agent under this Agreement, and hereby agrees to indemnify the
Placement Agent from any such claim made by any other person as more fully set
forth in Section 8 hereof. Except as set forth in the Subscription Documents or
the Prospectus Supplement, no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which the Placement
Agent’s rights, described herein, shall apply.

 

(o)          Until the earlier of (i) the Termination Date or (ii) the Final
Closing (as hereinafter defined), the Company will not issue any press release,
grant any interview, or otherwise communicate with the media in any manner
whatsoever with respect to the Offering without the Placement Agent’s prior
written consent, which consent will not unreasonably be withheld or delayed, and
subject to any applicable laws and regulations.

 

Placement Agency Agreement (PIPE)Page 7

 

 

(p)          No representation or warranty contained in Section 2A of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein not misleading in the
context of such representations and warranties. The Placement Agent shall be
entitled to rely on such representations and warranties.

 

(q)          No consent, authorization or filing of or with any court or
governmental authority is required in connection with the issuance or the
consummation of the transactions contemplated herein or in the other Company
Transaction Documents, except for required filings with the SEC and the
applicable state securities commissions relating specifically to the Offering
(all of which filings will be duly made by, or on behalf of, the Company) and
The Nasdaq Capital Market and FINRA, and those which are required to be made
after the Closing (all of which will be duly made on a timely basis).

 

(r)           Neither the sale of the Securities by the Company nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended,
nor any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001). Each of the Company, its affiliates and any of their respective officers,
directors, supervisors, managers, agents, or employees, has not violated, its
participation in the offering will not violate, and the Company has instituted
and maintains policies and procedures designed to ensure continued compliance
with, each of the following laws: (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Bank Secrecy Act, and international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, all as amended, and any Executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the United Nations Participation
Act and the Syria Accountability and Lebanese Sovereignty Act, all as amended,
and any Executive Order, directive, or regulation pursuant to the authority of
any of the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder. Neither the Company nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

Placement Agency Agreement (PIPE)Page 8

 

 

(s)          None of Company, any of its predecessors, any affiliated issuer,
any director, executive officer, other officer of the Company participating in
the Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i)–(viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter
which would be a Disqualification Event except for the fact that it occurred
before September 23, 2013. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Placement Agent a copy
of any disclosures provided thereunder.

 

(t)           Except as described in the Prospectus Supplement, the Company is
not aware of any person (other than any Issuer Covered Person or Placement Agent
Covered Person (as defined below) that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of any the Securities. For purposes of this Agreement Placement Agent
Covered Persons shall mean Nurmenkari Inc., or any of its respective directors,
executive officers, general partners, managing members or other officers
participating in the Offering.

 

(u)          The Company will promptly notify the Placement Agent in writing of
(A) any Disqualification Event relating to any Issuer Covered Person and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person. The Company will notify the Placement
Agent in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(v)         The authorized capital stock of the Company as of the Closing will
be set forth in the Securities Purchase Agreement. As of the Closing, the
Company’s issued and outstanding capital stock will be set forth in the
Securities Purchase Agreement. All issued and outstanding shares of capital
stock have been duly authorized and validly issued, are fully paid and
nonassessable, were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities, and, except as disclosed in the
Company’s SEC Filings, have been issued and sold in compliance with the
registration requirements of federal and state securities laws or the applicable
statutes of limitation have expired. Except as set forth in the Securities
Purchase Agreement and the Company’s SEC Filings, there are no (i) outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the
Company; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

 

Placement Agency Agreement (PIPE)Page 9

 

 

(w)          The Company has ownership or license or legal right to use all
patents, copyrights, trade secrets, know-how, trademarks, trade names, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company or its subsidiaries (collectively “Intellectual
Property”). All of such patents, registered trademarks and registered copyrights
have been duly registered in, filed in or issued by the United States Patent and
Trademark Office, the United States Register of Copyrights or the corresponding
offices of other jurisdictions and have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions. The Company believes it has
taken all reasonable steps required in accordance with sound business practice
and business judgment to establish and preserve its and its subsidiaries’
ownership of all material Intellectual Property with respect to their products
and technology. To the knowledge of the Company, there is no infringement of the
Intellectual Property by any third party. To the knowledge of the Company, the
present business, activities and products of the Company and its subsidiaries do
not infringe any intellectual property of any other person. There is no
proceeding charging the Company or its subsidiaries with infringement of any
adversely held Intellectual Property has been filed and the Company is unaware
of any facts which are reasonably likely to form a basis for any such
proceeding. There are no proceedings have been instituted or pending or, to the
knowledge of the Company, threatened, which challenge the rights of the Company
or its subsidiaries to the use of the Intellectual Property. The Intellectual
Property owned by the Company and its subsidiaries, and to the knowledge of the
Company, the Intellectual Property licensed to the Company and its subsidiaries,
has not been adjudged invalid or unenforceable, in whole or in part. There is no
pending or, to the knowledge of the Company, threatened proceeding by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which are reasonably likely to form a basis for
any such claim. Each of the Company and its subsidiaries has the right to use,
free and clear of material claims or rights of other persons, all of its
customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted. Neither the Company nor its subsidiaries is making
unauthorized use of any confidential information or trade secrets of any person.
The activities of any of the employees on behalf of the Company or of its
subsidiaries do not violate any agreements or arrangements between such
employees and third parties are related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature. Each former and current employee or consultant
of the Company or its subsidiaries is a party to a written contract with the
Company or its subsidiaries that assigns to the Company or its subsidiaries, or
has received an employee handbook that requires an employee to assign, all
rights to all inventions, improvements, discoveries and information relating to
the Company or its subsidiaries, except for any failure to so do as would not
reasonably be expected to result in a Material Adverse Effect. All licenses or
other agreements under which (i) the Company or its subsidiaries employs rights
in Intellectual Property, or (ii) the Company or its subsidiaries has granted
rights to others in Intellectual Property owned or licensed by the Company or
its subsidiaries are in full force and effect, and there is no default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default by the Company or such subsidiary) by the Company or its
subsidiaries with respect thereto.

 

(x)          Friedman LLP, which expressed its opinion with respect to the
consolidated financial statements contained in the Company SEC Documents, has
advised the Company that it is or was, and to the knowledge of the Company it is
or was, a registered independent public accounting firm as and when required by
the Securities Act and the rules and regulations promulgated thereunder.

 

(y)          The Company has filed all necessary federal, state, local and
foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been or might be asserted or threatened against it by any taxing
jurisdiction, other than any deficiency which the Company is contesting in good
faith and with respect to which adequate reserves for payment have been
established.

 

(z)          The Company maintains and will continue to maintain insurance of
the types and in the amounts that the Company reasonably believes are adequate
for its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

(aa)         On each Closing Date, all stock transfer or other taxes (other than
income taxes) that are required to be paid in connection with the sale and
transfer of the Securities and the Brokers Warrants will be, or will have been,
fully paid or provided for by the Company and the Company will have complied
with all laws imposing such taxes.

 

(bb)         The Company (including its subsidiaries) is not an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940 and will not be deemed an “investment company” as a result of the
transactions contemplated by the Offering.

 

Placement Agency Agreement (PIPE)Page 10

 

 

(cc)         The books, records and accounts of the Company accurately and
fairly reflect, in reasonable detail, the transactions in, and dispositions of,
the assets of, and the operations of, the Company.

 

(dd)        The Company’s report on its disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act, is set forth in its
SEC Filings, including its most recent Quarterly Report on Form 10-Q and its
Annual Report on Form 10-K for the year ended December 31, 2015.

 

(ee)         The Registration Statement, as amended, (and any further documents
to be filed with the SEC) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, at the date of this
Agreement and at the Closing Date, complied or will comply in all material
respects with the Securities Act and the applicable rules and regulations and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Base Prospectus, and the Prospectus Supplement, each
as of its respective date, at the date of this Agreement and at the Closing
Date, comply or will comply in all material respects with the Securities Act and
the applicable Rules and Regulations. Each of the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, at the date of this Agreement
and at the Closing Date, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Registration Statement is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Base Prospectus or Prospectus Supplement has been issued by the SEC and
no proceedings for that purpose have been instituted or, to the knowledge of the
Company, are threatened by the SEC. The Incorporated Documents, when they were
filed with the SEC, conformed in all material respects to the requirements of
the Exchange Act and the applicable rules and regulations promulgated
thereunder, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the SEC. Except for this Agreement,
and the various agreements entered into with prospective Investors, there are no
documents required to be filed with the SEC in connection with the transaction
contemplated hereby that (x) have not been filed as required pursuant to the
Securities Act or (y) will not be filed within the requisite time period. Except
for this Agreement, and the various agreements entered into with prospective
Investors, there are no contracts or other documents required to be described in
the Base Prospectus or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

 

(ff)         The Company is in compliance in all material respects with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

Placement Agency Agreement (PIPE)Page 11

 

 

(gg)        The Company is not a party to any collective bargaining agreement or
employs any member of a union. The Company believes that its relations with its
employees are good. No executive officer of the Company has notified the Company
that such officer intends to leave the Company or otherwise terminate such
officer’s employment with the Company. No executive officer of the Company, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company to any liability
with respect to any of the foregoing matters. The Company and its subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Company Material Adverse Effect.

 

(hh)        None of the Company, its subsidiaries or any executive officer of
the Company has taken and will not take any action designed to or that might
reasonably be expected to cause or result in an unlawful manipulation of the
price of the Common Stock to facilitate the sale or resale of the Securities or
the Warrant Shares. The Company confirms that, to its knowledge, with the
exception of the proposed sale of Securities and the use of proceeds therefrom,
the terms and conditions of the Securities Purchase Agreement and the proposed
warrant modification transaction described in Schedule 4(c) to the Securities
Purchase Agreement, neither it nor any other person acting on its behalf has
provided any of the potential Investors or their agent or counsel with any
information that constitutes or might constitute material, non-public
information, except for certain potential Investors that shall have entered into
a confidential disclosure agreement with the Company that prohibits trading in
the Company’s securities until the material, non-public information received is
publicly announced. The Company understands and confirms that the potential
Investors shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

 

(ii)          The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any potential investor as a result of the
transactions contemplated by the Offering, including, without limitation, the
Company’s issuance of the Securities and any potential investor’s ownership of
the Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of its capital
stock or a change in control of the Company.

 

(jj)          The Company acknowledges that the Placement Agent, any sub agents,
legal counsel to the Company and/or their respective affiliates, principals,
representatives or employees may now or hereafter own shares of the Company.

 

B.           Representations, Warranties and Covenants of the Placement Agent.

 

The Placement Agent hereby represents and warrants to the Company that the
following representations and warranties are true and correct as of the date of
this Agreement:

 

(a)          The Placement Agent represents that neither it, nor to its
knowledge any of its Placement Agent Covered Persons, is or will be subject to
any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (a “Disqualification Event”) or has or will have
been involved in any matter which would be a Disqualification Event except for
the fact that it occurred before September 23, 2013.

 

(b)          The Placement Agent will notify the Company promptly in writing of
any Disqualification Event relating to any Placement Agent Covered Person not
previously disclosed to the Company in accordance with the prior section.

 

Placement Agency Agreement (PIPE)Page 12

 

 

3.           Placement Agent’s Compensation.

 

(a)          In connection with the Offering, the Company will pay a cash fee
(the “Broker Cash Fee”) to the Placement Agent at each Closing equal to Eight
Percent (8%) of each Closing’s gross proceeds from any sale of Securities in the
Offering during the Term to Investors first contacted by the Placement Agent in
connection with the Offering. The Broker Cash Fee shall be paid to the Placement
Agent in cash by wire transfer from the Company at the time of the Closing, and
as a condition to closing, simultaneous with the distribution of funds to the
Company.

 

(b)          Also, at each Closing, the Company will deliver to the Placement
Agent (or its designees), warrants to purchase shares of the Company’s Common
Stock, substantially in the form of Attachment I, equal, in the aggregate, to
Eight Percent (8%) of the number of shares of Common Stock sold in the Offering
(which shall not include the Warrant Shares) on which the Placement Agent
receives compensation pursuant to Section 3(a), with an initial exercise price
equal to the Purchase Price (the “Broker Warrants”). The Broker Warrants shall
expire five (5) years from the date of the grant, include a net exercise
provision (in the event of the resale of the shares of common stock underlying
the Broker Warrants are not then registered or in the event of a sale of the
Company), and include the customary anti-dilution provisions covering stock
splits, dividends, mergers and similar transactions. To the extent permitted by
applicable laws, all warrants shall permit unencumbered transfer to the
Placement Agent’s employees and affiliates and the warrants may be issued
directly to the Placement Agent’s employees and affiliates at the Placement
Agent’s request. The Broker Cash Fee and the Broker Warrants are sometimes
referred to collectively as the “Placement Agent’s Broker Compensation”.

 

(c)          All cash compensation and warrants under this Agreement shall be
paid directly by the Company to and in the name provided to the Company by the
Placement Agent.

 

B. Tail Compensation

 

Provided that an Offering is consummated during the Offering Period, the
Placement Agent shall be entitled to the Broker Cash Fee and the Broker Warrants
calculated in the manner provided in Sections 3(a) and 3(b) above with respect
to any subsequent public or private offering or other financing or
capital-raising transaction of any kind (“Subsequent Financing”) to the extent
that such financing or capital is provided the Company, or to any Affiliate of
the Company, by Investors whom the Placement Agent had “introduced” (as defined
below), directly or indirectly, to the Company during the Offering Period if
such Subsequent Financing is consummated at any time within the eighteen (18)
month period following the earlier of expiration or termination of this
Agreement or the closing of the Offering, if an Offering is consummated (the
“Tail Period”). A party “introduced” by the Placement Agent shall mean an
investor who either (i) participated in the Offering, (ii) Phil Proujansky, or
(iii) participated in the 2016 financing of the Company and was introduced by
the Placement Agent. An “Affiliate” of an entity shall mean any individual or
entity controlling, controlled by or under common control with such entity and
any officer, director, employee, stockholder, partner, member or agent of such
entity.

 

4.           Subscription and Closing Procedures.

 

(a)          The Company shall cause to be delivered to the Placement Agent
copies of the Subscription Documents and has consented, and hereby consents, to
the use of such copies for the purposes permitted by the Act and applicable
securities laws and in accordance with the terms and conditions of this
Agreement, and hereby authorizes the Placement Agent and its agents and
employees to use the Subscription Documents in connection with the sale of the
Securities until the earlier of (i) the Termination Date or (ii) the Final
Closing, and no person or entity is or will be authorized to give any
information or make any representations other than those contained in the
Subscription Documents or to use any offering materials other than those
contained in the Subscription Documents in connection with the sale of the
Securities, unless the Company first provides the Placement Agent with
notification of such information, representations or offering materials.

 

Placement Agency Agreement (PIPE)Page 13

 

 

(b)          The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 

(c)          Each prospective purchaser will be required to complete and execute
the Subscription Documents, Anti-Money Laundering Form, Accredited Investor
Certification and other documents which will be forwarded or delivered to the
Placement Agent at the Placement Agent’s offices at the address set forth in
Section 12 hereof or to an address identified in the Subscription Documents.

 

(d)          Simultaneously with the delivery to the Placement Agent of the
Subscription Documents, the subscriber’s check or other good funds will be
forwarded directly by the subscriber to the Company. Subject to the receipt of
subscriptions for the amount for Closing, the Company will either accept or
reject, for any or no reason, the Subscription Documents in a timely fashion and
at each Closing will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The Company will give notice to the Placement Agent of its
acceptance of each subscription. The Company, or the Placement Agent on the
Company’s behalf, will promptly return to subscribers incomplete, improperly
completed, improperly executed and rejected subscriptions and give written
notice thereof to the Placement Agent upon such return.

 

(e)          If subscriptions for have been accepted prior to the Termination
Date, the funds therefor have been collected by the Company and all of the
conditions set forth elsewhere in this Agreement are fulfilled, a closing shall
be held promptly with respect to the Securities sold (the “Closing”).
Thereafter, the remaining Securities will continue to be offered and sold until
the earlier of the Termination Date or the date that additional subscription
amounts up to the Maximum Offering amount have been collected by the Company.
Executed certificates for the Shares and the Warrants will be in such authorized
denominations and registered in such names as the Placement Agent may request on
or before the date of the Closing (“Closing Date”). The certificates will be
forwarded to the subscriber directly by the stock transfer agent as within ten
(10) business days following each Closing. At each Closing, the Company will (i)
deliver irrevocable issuance instruction to its stock transfer agent for the
issuance of certificates representing the Shares being sold, and (ii) issue and
deliver the applicable Warrants.

 

5.           Further Covenants. The Company hereby covenants and agrees that:

 

(a)          Except upon prior written notice to the Placement Agent, the
Company shall not, at any time prior to the Final Closing, knowingly take any
action which would cause any of the representations and warranties made by it in
this Agreement not to be complete and correct in all material respects on and as
of the date of each Closing with the same force and effect as if such
representations and warranties had been made on and as of each such date (except
to the extent any representation or warranty relates to an earlier date).

 

Placement Agency Agreement (PIPE)Page 14

 

 

(b)          If, at any time prior to the Final Closing, any event shall occur
that causes a Company Material Adverse Effect which as a result it becomes
necessary to amend or supplement the Subscription Documents so that the
representations and warranties herein remain true and correct in all material
respects, or in case it shall be necessary to amend or supplement the
Subscription Documents to comply with the Securities Act or any other applicable
securities laws or regulations, the Company will promptly notify the Placement
Agent and shall, at its sole cost, prepare and furnish to the Placement Agent
copies of appropriate amendments and/or supplements in such quantities as the
Placement Agent may reasonably request. The Company will not at any time before
the Final Closing prepare or use any amendment or supplement to the Subscription
Documents of which the Placement Agent will not previously have been advised and
furnished with a copy, or which is not in compliance in all material respects
with the Act and other applicable securities laws. As soon as the Company is
advised thereof, the Company will advise the Placement Agent and its counsel,
and confirm the advice in writing, of any order preventing or suspending the use
of the Subscription Documents, or the suspension of any exemption for such
qualification or registration thereof for offering in any jurisdiction, or of
the institution or threatened institution of any proceedings for any of such
purposes, and the Company will use its best efforts to prevent the issuance of
any such order and, if issued, to obtain as soon as reasonably possible the
lifting thereof.

 

(c)          The Company shall comply with the Act, the Exchange Act, the rules
and regulations thereunder, all applicable state securities laws and the rules
and regulations thereunder in the states in which the Company’s Blue Sky counsel
has advised the Placement Agent and/or the Company that the Securities are
exempt from qualification or registration, so as to permit the continuance of
the sales of the Securities, and will file or cause to be filed with the SEC,
and shall promptly thereafter forward or cause to be forwarded to the Placement
Agent, any and all reports on Form D as are required. The Company will pay the
attorney’s fee and out of pocket expenses related to the filings for exemption
from such qualifications or registration with any state securities commissions
and any other regulatory agencies. Such fees will be paid at the time of
invoicing, or at the time of Closing, if known, and if not yet invoiced, funds
will be held by the Company to cover the estimated invoice. The Company will pay
the invoice within five (5) days of receipt of invoice.

 

(d)          The Company shall apply the net proceeds from the sale of the
Securities for the purposes set forth in the Subscription Documents. Except as
set forth in the Subscription Documents, the Company shall not use any of the
net proceeds of the Offering to repay indebtedness to officers (other than
accrued salaries incurred in the ordinary course of business) or directors of
the Company without the prior written consent of the Placement Agent.

 

(e)          During the Offering Period, the Company shall afford each
prospective purchaser of Securities the opportunity to ask questions of and
receive answers from an officer of the Company concerning the terms and
conditions of the Offering and the opportunity to obtain such other additional
information necessary to verify the accuracy of the Subscription Documents to
the extent the Company possesses such information or can acquire it without
unreasonable expense.

 

(f)          Except with the prior written consent of the Placement Agent, the
Company shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect.

 

Placement Agency Agreement (PIPE)Page 15

 

 

(g)          Whether or not the transactions contemplated hereby are
consummated, or this Agreement is terminated, the Company shall pay all
reasonable expenses incurred in connection with the preparation and printing of
all necessary offering documents and instruments related to the Offering and the
issuance of the Securities and the Brokers Warrants and will also pay for the
Company’s expenses for accounting fees, legal fees, printing costs, and other
costs involved with the Offering. The Company will provide at its own expense
such quantities of the Subscription Documents and other documents and
instruments relating to the Offering as the Placement Agent may reasonably
request. The Company will pay at its own expense in connection with the
creation, authorization, issuance, transfer and delivery of the Securities,
including, without limitation, fees and expenses of any transfer agent or
registrar; all fees and expenses of legal, accounting and other advisers to the
Company. In addition to any fees payable to the Placement Agent hereunder and
regardless of whether the Offering is consummated, the Company hereby agrees to
promptly reimburse the Placement Agent’s legal counsel fees in the amount of
Twenty-Five Thousand Dollars ($25,000) (the “Placement Agent Legal Fee”), paid
directly from the Company’s account at the time of the Closing and if no
Closing, then within five (5) days of written request to the Company by wire
transfer. The Placement Agent Legal Fee is separate and apart from the Placement
Agent Broker Compensation and other expenses described herein. This
reimbursement obligation is in addition to the reimbursement of fees and
expenses relating to attendance by the Placement Agent at proceedings or to
indemnification and contribution as contemplated elsewhere in this agreement. In
the event any of the Placement Agent’s personnel must attend or participate in
judicial or other proceedings to which we are not a party relating to the
subject matter of this agreement, the Company shall pay the Placement Agent an
additional per diem payment, per person, at its customary rates, together with
reimbursement of all out-of-pocket expenses and disbursements, including
reasonable attorneys’ fees and disbursements incurred by it in respect of its
preparation for and participation in such proceedings.

 

(h)          On each Closing Date, the Company permits the Placement Agent to
rely on any representations and warranties made by the Company to the Investors
and will cause its counsel to permit the Placement Agent to rely upon any
opinion furnished to the Investors.

 

(i)          The Company will comply with all of its obligations and covenants
set forth in its agreements with the Investors in the Offering. If not filed on
EDGAR, the Company will promptly deliver to the Placement Agent and its counsel
copies of any and all filings with the SEC and each amendment or supplement
thereto, as well as all prospectuses and free writing prospectuses, prior to the
closing of the Offering and six months thereafter. The Placement Agent is
authorized on behalf of the Company to use and distribute copies of any
Subscription Documents, including Company’s SEC Filings in connection with the
sale of the Securities as, and to the extent, permitted by federal and
applicable state securities laws. The Company acknowledges and agrees that the
Placement Agent will be relying, without assuming responsibility for independent
verification, on the accuracy and completeness of all financial and other
information that is and will be furnished to them by the Company and the Company
will be liable for any material misstatements or omissions contained therein.

 

6.          Conditions of Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder to affect a Closing are subject to the fulfillment, at
or before each Closing, of the following additional conditions:

 

(a)          Each of the representations and warranties made by the Company
shall be true and correct on each Closing Date.

 

(b)          The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed,
and complied with by it at or before the Closing.

 

(c)          The Subscription Documents do not, and as of the date of any
amendment or supplement thereto will not, include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)          No order suspending the use of the Subscription Documents or
enjoining the Offering or sale of the Securities shall have been issued, and no
proceedings for that purpose or a similar purpose shall have been initiated or
pending, or, to the best of the Company’s knowledge, be contemplated or
threatened.

 

Placement Agency Agreement (PIPE)Page 16

 

 

(e)          No holder of any of the Securities from the Offering will be
subject to personal liability solely by reason of being such a holder, and
except as described in the Subscription Documents, none of the Shares and
Warrant Shares will be subject to preemptive or similar rights of any
stockholder or security holder of the Company, or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, membership units, options, warrants or other rights to acquire
any securities of the Company.

 

(f)          There shall have been no material adverse change nor development
involving a prospective change in the financial condition, operations or
projects of the Company, except where such change would not have a Company
Material Adverse Effect on the business activities, financial or otherwise,
results of operations or prospects of the Company, taken individually or in the
aggregate.

 

(i)          The Placement Agent shall have received a certificate of the Chief
Executive Officer of the Company, dated as of each Closing Date, certifying, as
to the fulfillment of the conditions set forth in subparagraphs (a), (b), (c),
(d), (e) and (f) above.

 

(j)          The Company shall have delivered to the Placement Agent: (i) a good
standing certificate dated as of a date within 10 days prior to the date of the
Closing from the secretary of state of its jurisdiction of incorporation and
(ii) resolutions of the Company’s Board of Directors approving this Agreement
and the transactions and agreements contemplated by this Agreement, and the
Subscription Documents, all as certified by the Chief Executive Officer of the
Company.

 

(k)          At Closing, the Company shall have (i) paid to the Placement Agent
the respective Compensation as set forth in Section 3 above in respect of all
Securities sold at such Closing, and (ii) paid all fees, costs and expenses as
set forth in Section 5 hereof. Within five (5) Business Days of the Closing, the
Company shall deliver the Brokers Warrants to the Placement Agent.

 

(l)          There shall have been delivered to the Placement Agent a signed
opinion of counsel to the Company dated as of each Closing Date, reasonably
satisfactory to the Placements Agent and its counsel.

 

(m)          All proceedings taken at or prior to the Closing in connection with
the authorization, issuance and sale of the Shares and the Warrants will be
reasonably satisfactory in form and substance to the Placement Agent and its
counsel, and such counsel shall have been furnished with all such documents,
certificates and opinions as it may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.

 

(n)          If in connection with the Offering, the Placement Agent determines
that the Company or the Placement Agent would be required to make a filing with
the FINRA to enable the Placement Agent to act as agent in the Offering, the
Company will do the following: The Company will cooperate with the Placement
Agent with respect to all FINRA filings that the Company or the Placement Agent
may be required to make and provide all information and documentation necessary
to make the filings in a timely manner. The Company will pay all any FINRA
filing fees incurred in making the FINRA filings.

 

The Company agrees and understands that this Agreement in no way constitutes a
guarantee that the Offering will be successful. The Company acknowledges that
the Company is ultimately responsible for the successful completion of a
transaction.

 

7.          Conditions of the Company’s Obligations. The obligations of the
Company hereunder are subject to the satisfaction of each of the following
conditions:

 

(a)          The satisfaction or waiver of all conditions to Closing as set
forth herein.

 

(b)          As of each Closing, each of the representations and warranties made
by Placement Agent herein being true and correct as of the Closing Date for such
Closing.

 

Placement Agency Agreement (PIPE)Page 17

 

 

(c)          At each Closing, the Company shall have received the proceeds from
the sale of the Securities that are part of such Closing less applicable Broker
Fees and other deductions contemplated by this Agreement.

 

(d)          At each Closing, the Company shall have received a copy of
Subscription Documents signed by Investors delivered by the Placement Agent.

 

7A.        Mutual Condition. The obligations of the Placement Agent and the
Company hereunder are subject to the execution by each investor of a Securities
Purchase Agreement in form and substance acceptable to the Placement Agent and
the Company and deposit by such investor with the Company of all funds required
to be so deposited by such investor.

 

8.           Indemnification.

 

(a)          The Company will: (i) indemnify and hold harmless the Placement
Agent, jointly and severally, their agents and their respective officers,
directors, employees, agents, selected dealers and each person, if any, who
controls the Placement Agent within the meaning of the Act and such agents (each
an “Indemnitee” or a “Placement Agent Party”) against, and pay or reimburse each
Indemnitee for, any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof
(collectively, “Proceedings”), joint or several (which will, for all purposes of
this Agreement, include, but not be limited to, all reasonable costs of defense
and investigation and all reasonable attorneys’ fees, including appeals), to
which any Indemnitee may become subject (a) under the Act or otherwise, in
connection with the offer and sale of the Securities and (b) as a result of the
breach of any representation, warranty or covenant made by the Company herein or
the failure of the Company to perform its obligations under the Agreement,
regardless of whether such losses, claims, damages, liabilities or expenses
shall result from any claim by any Indemnitee or by any third party; and (ii)
reimburse each Indemnitee for any legal or other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, action,
proceeding or investigation; provided, however, the Company will not be liable
in any such case to the extent that any such claim, damage or liability of a
Placement Agent resulted from that Placement Agent’s gross negligence or willful
misconduct. In addition to the foregoing agreement to indemnify and reimburse,
the Company will indemnify and hold harmless each Indemnitee against any and all
losses, claims, damages, liabilities or expenses whatsoever (or actions or
proceedings or investigations in respect thereof), joint or several (which
shall, for all purposes of this Agreement, include, but not be limited to, all
reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals) to which any Indemnitee may become subject insofar as
such costs, expenses, losses, claims, damages or liabilities arise out of or are
based upon the claim of any person or entity that he or it is entitled to
broker’s or finder’s fees from any Indemnitee in connection with the Offering as
a result of the Company obligating itself or any Indemnitee to pay such a fee,
other than fees due to the Placement Agent, their dealers, sub-agents or
finders. The foregoing indemnity agreements will be in addition to any liability
the Company may otherwise have. The Indemnitees are intended third party
beneficiaries of this provision.

 

Placement Agency Agreement (PIPE)Page 18

 

 

(b)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party requests the indemnifying party to reimburse the indemnified
party for legal or other expenses in connection with investigating, responding
to or defending any Proceedings as contemplated by this indemnity agreement, the
indemnifying party will be liable for any settlement of any Proceedings effected
without its written consent if (i) the proposed settlement is entered into more
than 30 days after receipt by the indemnifying party of the request for
reimbursement, (ii) the indemnifying party has not reimbursed the indemnified
party within 30 days of such request for reimbursement, (iii) the indemnified
party delivered written notice to the indemnifying party of its intention to
settle and the failure to pay within such 30 day period, and (iv) the
indemnifying party does not, within 15 days of receipt of the notice of the
intention to settle and failure to pay, reimburse the indemnified party for such
legal or other expenses and object to the indemnified party’s seeking to settle
such Proceedings.

 

9.          Contribution. To provide for just and equitable contribution, if:
(i) an indemnified party makes a claim for indemnification pursuant to Section 8
hereof and it is finally determined, by a judgment, order or decree not subject
to further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
Placement Agent’s Compensation received by the Placement Agent. The relative
fault, in the case of an untrue statement, alleged untrue statement, omission or
alleged omission will be determined by, among other things, whether such
statement, alleged statement, omission or alleged omission relates to
information supplied by the Company or by the Placement Agent and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement, alleged statement, omission or alleged omission. The
Company and the Placement Agent agree that it would be unjust and inequitable if
the respective obligations of the Company and the Placement Agent for
contribution were determined by pro rata allocation of the aggregate losses,
liabilities, claims, damages and expenses or by any other method or allocation
that does not reflect the equitable considerations referred to in this Section
9. No person guilty of a fraudulent misrepresentation (within the meaning of
Section 10(f) of the Act) will be entitled to contribution from any person who
is not guilty of such fraudulent misrepresentation. For purposes of this Section
9, each person, if any, who controls the Placement Agent within the meaning of
the Act will have the same rights to contribution as the Placement Agent, and
each person, if any, who controls the Company within the meaning of the Act will
have the same rights to contribution as the Company, subject in each case to the
provisions of this Section 9. Anything in this Section 9 to the contrary
notwithstanding, no party will be liable for contribution with respect to the
settlement of any claim or action effected without its written consent. This
Section 9 is intended to supersede, to the extent permitted by law, any right to
contribution under the Act, the Exchange Act or otherwise available.

 

Placement Agency Agreement (PIPE)Page 19

 

 

10.         Termination.

 

(a)          The Offering may be terminated by the Placement Agent at any time
prior to the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agent
determines that it is reasonably likely that any of the conditions to Closing to
be fulfilled by the Company set forth herein will not, or cannot, be satisfied.

 

(b)        This Offering may be terminated by the Company at any time prior to
the Termination Date in the event that (i) the Placement Agent shall have failed
to perform any of its material obligations hereunder or (ii) on account of the
Placement Agent’s fraud, illegal or willful misconduct or gross negligence. In
the event of any termination by the Company, the Placement Agent shall be
entitled to receive, on the Termination Date, all unpaid respective compensation
as set forth in Sections 3(a) and 3(b) herein earned or accrued through the
Termination Date and reimbursement of all expenses as provided for in this
Agreement, but shall be entitled to no other amounts whatsoever except as may be
due under any indemnity or contribution obligation for provided herein, at law
or otherwise. On such Termination Date, the Company shall pay the Placement
Agent’s counsel fees in connection with the Offering, as provided for herein.

 

(c)          This Offering may be terminated upon mutual agreement of the
Company and the Placement Agent at any time prior to the expiration of the
Offering Period.

 

(d)          This Offering and this Agreement may be terminated by the Company
at any time after December 31, 2018, in the event that the Company has not
formally accepted subscriptions by such date. In the event of any termination by
the Company under this clause (d) prior to the Closing, the Placement Agent
shall be entitled to receive, on the Termination Date, payment of the Placement
Agent Legal Fee and reimbursement of the Placement Agent Expenses as provided
for in paragraph 5(g) of this Agreement, but the Placement Agent shall be
entitled to no other amounts whatsoever except as may be due under any indemnity
or contribution obligation for provided herein, at law or otherwise.

 

(e)          Except as otherwise provided above, before any termination by the
Placement Agent under Section 10(a) or by the Company under Section 10(b) shall
become effective, the terminating party shall give ten (10) day prior written
notice to the other party of its intention to terminate the Offering (the
“Termination Notice”). The Termination Notice shall specify the grounds for the
proposed termination. If the specified grounds for termination, or their
resulting adverse effect on the transactions contemplated hereby, are curable,
then the other party shall have five (5) days from the Termination Notice within
which to remove such grounds or to eliminate all of their material adverse
effects on the transactions contemplated hereby; otherwise, the Offering shall
terminate.

 

(f)          Upon any termination pursuant to this Section 10, the Company will
cause all monies received with respect to the subscriptions for Securities not
accepted by the Company to be promptly returned to such subscribers without
interest, penalty or deduction.

 

Placement Agency Agreement (PIPE)Page 20

 

  

11.        Survival.

 

(a)          The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder. In addition, the provisions of Sections
3, and 8 through 20 shall survive the sale of the Securities or any termination
of the Offering hereunder.

 

(b)          The respective indemnities, covenants, representations, warranties
and other statements of the Company and the Placement Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Securities or any termination of the Offering hereunder.

 

12.        Notices. All notice and other communications hereunder will be in
writing and shall be deemed effectively given to a party by (a) personal
delivery; (b) upon deposit with the United States Post Office, by certified
mail, return receipt requested, first-class mail, postage prepaid; (c) delivered
by hand or by messenger or overnight courier, addressee signature required, to
the addresses below or at such other address and/or to such other persons as
shall have been furnished by the parties:

 

If to the Company: Neurotrope, Inc.   1185 Avenue of the Americas 3rd Fl.   New
York NY 10036   Attention: Robert Weinstein   Chief Financial Officer     With a
copy to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (which shall not
666 Third Avenue constitute notice)  New York, NY 10017   Attention: Jeffrey
Schultz, Esq.     If to GP Nurmenkari Inc. GP Nurmenkari Inc.   22 Elizabeth
Street SONO Square Suite 1J   Norwalk, CT 06854   Attention:  Robert Fitzpatrick
  Chief Compliance Officer

 

13.         Governing Law, Jurisdiction. This Agreement shall be deemed to have
been made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.

 

Placement Agency Agreement (PIPE)Page 21

 

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

14.         Miscellaneous.

 

(a)          No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

(b)          Each party shall, without payment of any additional consideration
by any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

(c)          The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15.         Entire Agreement; Severability. This Agreement together with any
other agreement referred to herein supersedes all prior understandings and
written or oral agreements between the parties with respect to the Offering and
the subject matter hereof. If any portion of this Agreement shall be held
invalid or unenforceable, then so far as is reasonable and possible (i) the
remainder of this Agreement shall be considered valid and enforceable and (ii)
effect shall be given to the intent manifested by the portion held invalid or
unenforceable.

 

Placement Agency Agreement (PIPE)Page 22

 

 

16.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or in pdf format shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or in pdf format shall be deemed to be
their original signatures for all purposes.

 

17.         Announcement of Offering. The Placement Agent and its counsels and
advisors may, subsequent to the closing of any Offering, make public their
involvement with the Company, including use of the Company’s trademarks and
logos. The Placement Agent’s counsels and advisors are intended third party
beneficiaries of this Section.

 

18.         Advice to the Board. The Company acknowledges that any advice given
by the Placement Agent to the Company is solely for benefit and use of the
Company’s board of directors and officers, who will make all decisions regarding
whether and how to pursue any opportunity or transaction, including any
potential Offering. The Company’s board of directors and management may consider
such advice, but will also base their decisions on the advice of legal, tax and
other business advisors and other factors which they consider appropriate.
Accordingly, as an independent contractor, the Placement Agent will not assume
the responsibilities of a fiduciary to the Company or its stockholders in
connection with the performance of the services. Any advice provided may not be
used, reproduced, disseminated, quoted or referred to without prior written
consent of the providing party. The Placement Agent does not provide accounting,
tax or legal advice. The Company is a sophisticated business enterprise that has
retained the Placement Agent for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.

 

19.         Other Investment Banking Services. The Company acknowledges that the
Placement Agent and its affiliates, if applicable, are securities firms engaged
in securities trading and brokerage activities and providing investment banking
and financial advisory services. In the ordinary course of business, the
Placement Agent and its affiliates may at any time hold long or short positions,
and may trade or otherwise effect transactions, for their own account or the
accounts of customers, in the Company’s debt or equity securities, its
affiliates or other entities that may be involved in the transactions
contemplated by this Agreement. In addition, the Placement Agent and its
affiliates may from time to time perform various investment banking and
financial advisory services for other clients and customers who may have
conflicting interests with respect to the Company or the Offering. The Company
also acknowledges that the Placement Agent and its affiliates have no obligation
to use in connection with this engagement or to furnish the Company,
confidential information obtained from other companies. Furthermore, the Company
acknowledges the Placement Agent may have fiduciary or other relationships
whereby it or its affiliates may exercise voting power over securities of
various persons, which securities may from time to time include securities of
the Company or others with interests in respect of any Offering. The Company
acknowledges that the Placement Agent or such affiliates may exercise such
powers and otherwise perform our functions in connection with such fiduciary or
other relationships without regard to the Placement Agent’s relationship to the
Company hereunder.

 

20.         Successors. This Agreement shall inure to the benefit of and be
binding upon the successors of the Placement Agent and of the Company (including
any party that acquires the Company or all or substantially all of its assets or
merges with the Company). Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person or corporation, other than the
parties hereto and parties expressly referred to herein, any legal or equitable
right, remedy or claim under or in respect to this Agreement or any provision
hereof. The term “successors” shall not include any purchaser of the Securities
merely by reason of such purchase. No subrogee of a benefited party shall be
entitled to any benefits hereunder. Each party hereto disclaims any an intention
to impose any fiduciary obligation on any other party by virtue of the
arrangements contemplated by this Agreement.

 

[Signatures on following page.]

 



Placement Agency Agreement (PIPE)Page 23

 

 



 

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agent, kindly sign and return this Agreement,
whereupon it will become a binding agreement as provided herein, between the
Company and the Placement Agent in accordance with its terms.

 

This Agreement contains a pre-dispute arbitration provision in paragraph 13.

 

  NEUROTROPE, INC.         By:       Robert Weinstein     Chief Financial
Officer         GP NURMENKARI INC.         By:       Robert Fitzpatrick    
Chief Compliance Officer

 

 

 